Mahoney, P. J., and Casey, J.,
dissent and vote to reverse in the following memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting). While we concur in the majority’s holding that Special Term correctly found that plaintiffs presented sufficient evidence of a factual issue regarding the operation’s “unusual hazard to life”, we cannot join our brethren in their view that plaintiffs also succeeded in their claim that Dodds was not qualified as a first assistant. The only evidence in opposition to defendant hospital’s motion for summary judgment was plaintiffs’ affidavit which states, “That by virtue of the hospital’s failure to delineate the authorization extended to Dr. Dodds * * * the plaintiff was placed in a position whereby the first surgical assistant at the time of her surgery was, unfortunately, wholly unqualified to assist.” No documentary proof of Dodd’s background or qualifications was presented, nor did plaintiffs submit an expert’s affidavit challenging Dodd’s qualifications. Further, plaintiffs did not depose Dodds to examine his qualifications firsthand. Since defendant hospital, in support of its motion for summary relief, presented proof that the malpractice was caused by the negligent acts of Hanlon, a person for whom it was not responsible, it was incumbent upon plaintiffs to come forward with evidentiary proof showing a legally responsible link between defendant hospital and plaintiffs’ injuries (Blake v Gardino, 35 AD2d 1022, 1023, affd 29 NY2d 876). No such proof was proffered by plaintiffs. *859The only evidence presented regarding Dodd’s participation in the surgery came from Hanlon’s testimony. He merely stated that Dodds was following the duties standard for an assistant in surgery, such as retracting and suturing. Accordingly, we would vote to reverse the order of Special Term and grant defendant hospital’s motion for summary judgment.